Citation Nr: 0616860	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-10 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the right knee, status post meniscectomy, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1954 to December 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied the veteran's 
claim for an evaluation in excess of 30 percent for his 
service-connected arthritis of the right knee, status post 
meniscectomy.  The RO also granted service connection and 
assigned a 10 percent evaluation for post-traumatic 
osteoarthritis of the left knee, effective June 27, 2001.

In October 2004, the veteran testified at a videoconference 
hearing before the Board.  A transcript of that hearing has 
been associated with the claims file.  In February 2005, the 
Board remanded this case.  

The veteran has raised the issues of service connection for 
low back, right hip, right elbow, and stomach disabilities, 
all secondary to his service-connected knee disabilities, as 
well as entitlement to a total disability rating based on 
individual unemployability.  The Board refers these issues to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's range of motion of the right knee, at 
worse, is from 5 degrees to 90 degrees; he has painful motion 
on flexion; he does not have the functional equivalent of 
flexion limited to 30 degrees and/or extension limited to 10 
degrees.

2.  The veteran's range of motion of the left knee, at worse, 
is from 5 degrees to 90 degrees; he has painful motion on 
flexion; he does not have the functional equivalent of 
flexion limited to 30 degrees and/or extension limited to 10 
degrees; he does not have lateral instability or subluxation.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for arthritis of the right knee, status post 
meniscectomy, based on lateral instability/subluxation are 
not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 5257 (2005).

2.  A 10 percent rating for functional impairment of flexion 
of the right knee due to arthritis of the right knee, status 
post meniscectomy, is warranted.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260 (2005).

3.  A rating in excess of 10 percent rating for post-
traumatic osteoarthritis of the left knee is not warranted.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claims, a 
letter dated in October 2001 was sent to the claimant.  
Thereafter, the claimant was issued another letter in 
February 2005.  These letters fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  He was told to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in October 2001 and September 2005.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected knee disabilities 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board notes that while the veteran submitted a statement 
from his wife that was not reviewed by the RO, her statement 
is cumulative of those he has submitted himself and she 
repeats his contentions which have already been considered by 
the RO.  Therefore, he is not prejudiced by the Board 
considering this evidence prior to initial RO adjudication.  

The Board is assigning a higher rating for the veteran's 
right knee disability.  When this action is implemented by 
the RO, the matter of the effective date will be addressed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Also, to the extent that a higher rating is denied for the 
left knee, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson.

II.  Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period with regard to the right 
knee.  

With regard to the left knee, before proceeding with its 
analysis of the veteran's claim, the Board finds that some 
discussion of Fenderson v. West, 12 Vet. App 119 (1999) is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this 
one) in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating."  In this case, a uniform rating is appropriate.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5260 provides for a 0 percent evaluation 
where flexion of the leg is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 0 percent evaluation requires 
extension of the leg limited to five degrees; a 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent evaluation requires extension limited to 15 degrees; 
a 30 percent evaluation requires extension limited to 20 
degrees; a 40 percent evaluation requires extension limited 
to 30 degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).

GC has held that if a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 VAOPGCPREC 9-98 (Aug. 14, 1998).  Therefore, 
consideration must be given to whether separate ratings are 
warranted to reflect disability manifested by instability and 
subluxation as well as disability manifested by limitation of 
motion and/or painful motion.  In evaluating whether the 
veteran has limitation of motion and/or painful motion, 38 
C.F.R. §§ 4.59, 4.40, 4.45, and DeLuca must be considered.

At his personal hearing and in correspondence of record, the 
veteran indicated that total knee replacement has been 
recommended and that he wears knee braces.  He reported that 
he has bilateral knee pain and fatigue.  He related that he 
cannot engage in physically demanding activities and that he 
cannot walk for more than a few minutes.  He stated that out 
of a scale of 1-10, with 10 being the worst, he has 9 or 10 
in pain.  He also stated that he has numbness in his legs and 
sleeps restlessly.  The veteran's wife supports the veteran's 
assertions.  

There are two pertinent VA examinations.  In October 2001, 
the veteran's range of motion of the left knee was from zero 
degrees of extension to 90 degrees of flexion, with pain 
limiting flexion at that point.  With regard to the right 
knee, range of motion was from zero degrees of extension to 
90 degrees of flexion, with pain limiting flexion at that 
point.  There was no evidence in either knee of joint laxity 
to the medial, lateral, or collateral ligaments.  X-rays of 
the right knee showed total obliteration of the knee joint 
medially with a depression deformity of the lateral tibial 
plateau and prominent osteophytes of the femur, tibia, and 
patella.  X-rays of the left knee showed narrowing of the 
knee joint and slight depression deformity of the lateral 
tibial plateau and moderate osteophytes of the tibia, femur, 
and patella.  The diagnoses were right knee medial meniscal 
tear, post surgical repair and subsequent surgery including 
high tibial closed wedge osteotomy; and left knee arthritis.  

In September 2005, another VA examination was conducted.  At 
that time, the veteran walked with a considerable antalgic 
gait and required the use of a cane which appeared to help 
his ambulation.  Examination of the left knee revealed mild 
effusion.  The veteran was able to extend to 5 degrees from 
full.  He was able to flex to 95 degrees with pain at 95 
degrees.  He had good stability of the mediolateral 
collateral ligament.  There was no significant lateral 
instability.  There was significant patellofemoral crepitus 
with range of motion.  The veteran had significant osteophyte 
formation seen around the medial and epicondyles which were 
felt through the skin.  

Examination of the right knee revealed a medical scar which 
measured 10 centimeters from the opened medial meniscectomy 
which was well-healed, nonerythematous, nontender to 
palpation, and non-adherent.  There was a transverse scar 
around the inferior aspect of the patellar tendon insertion 
of the tubercle which was also well-healed, nonerythematous, 
nontender to palpation, and non-adherent.  The scars did not 
affect range of motion.  The veteran was able to extend to 5 
degrees from full.  He was able to flex to 100 degrees with 
pain at 100 degrees.  The Board notes that the report typed 
in the left knee.  However, a review of the report shows that 
this range of motion finding was in regard to the right knee, 
with the left knee as previously stated.  The veteran 
exhibited effusion and significant patellofemoral crepitus 
with range of motion.  There was no instability laterally and 
there was good end point to his mediolateral collateral 
ligament.  Muscle functioning was good.  

The examiner stated that there was no limitation secondary to 
weakness, fatigability, incoordination, or flare-ups.  There 
were no incapacitating episodes or radiation pain, and no 
neurologic findings or effect on the usual occupation or 
daily activities.  

X-rays of the left knee showed significant joint space 
narrowing throughout all three compartments with significant 
osteophyte formation.  X-rays of the right knee showed a 
slight lateral tibial plateau defect on the lateral side as 
well as tricompartmental osteoarthritis disease with 
significant osteophyte formation.  

The diagnosis was severe bilateral knee osteoarthritis.  The 
examiner stated that the veteran had severe end stage 
tricompartmental osteoarthritis of both knees and that the 
level of osteoarthritis, given his pain, could limit his 
function with walking or using stairs.  The examiner felt he 
was a total knee replacement candidate.  

The Board notes that VA outpatient records dated between the 
two examinations showed bilateral knee pain and reflected 
that the veteran was a total knee replacement candidate, but 
refused surgery.  

A.  Right Knee

The veteran is receiving a 30 percent rating under Diagnostic 
Code 5257.  This is the maximum rating under this code and 
the Board will not disturb it.

The veteran may also be assigned separate ratings for 
impairment of flexion and extension.  

The veteran's range of motion on flexion does not approximate 
the criteria for a compensable rating.  However, both VA 
examinations show that the veteran has pain on flexion which 
inhibits his ability to flex the knee.  The veteran's 
complaints of pain are supported by the objective findings on 
examination.  Thus, a 10 percent rating, based on painful 
motion, is warranted for functional limitation of right knee 
flexion.  However, the veteran does not have the functional 
equivalent of flexion limited to 30 degrees, thereby 
precluding a rating in excess of 10 percent.  A separate 10 
percent rating is not warranted for painful motion on 
extension as the objective medical findings show that only 
flexion was limited by pain and the veteran does not have the 
functional equivalent of extension limited to 10 degree.  
Thus, a 10 percent rating is not warranted for functional 
impairment of extension of the right knee.  The directives of 
Deluca have been considered, but the examiner indicated that 
further right knee limitation based on those directives was 
not shown, beyond those considered already for pain.  

The Board has also considered whether a separate rating may 
be assigned for scarring.  However, the competent medical 
evidence does not support a compensable rating for scarring, 
as the scarring is not painful.  See 38 C.F.R.           § 
4118, Diagnostic Code 7804 (2002), Diagnostic Code 7804 
(2005).

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a separate 10 percent rating for 
painful flexion of the right knee, but the preponderance of 
the evidence is against a rating in excess of 30 percent 
based on lateral instability/subluxation of the right knee.  

B.  Left Knee

The veteran has been assigned a 10 percent rating for his 
left knee disability under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the limitation of motion of the joint is non-
compensable, a rating of 10 percent is for application for 
each joint affected by limitation of motion.  The veteran was 
assigned the 10 percent rating for painful motion.  

The veteran does not meet the criteria for a 20 percent 
rating for limitation of flexion nor does he meet the 
criteria for a compensable rating for limitation of 
extension.  Further, the veteran does not have the functional 
equivalent of flexion limited to 30 degrees and/or extension 
limited to 10 degrees.  A separate 10 percent rating is not 
warranted for painful motion on extension as the objective 
medical findings show that only flexion was limited by pain.  

Since the veteran does not have lateral instability or 
subluxation, a separate rating on that basis is not 
warranted.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997).

The directives of Deluca have been considered, but the 
examiner indicated that further left knee limitation based on 
those directives was not shown, beyond those considered 
already for pain.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for post-traumatic osteoarthritis of the 
left knee.  



ORDER

An evaluation in excess of 30 percent for arthritis of the 
right knee, status post meniscectomy, based on lateral 
instability/subluxation is denied.  

A separate 10 percent rating for functional impairment of 
flexion of the right knee due to arthritis, status post 
meniscectomy, is granted.

An initial evaluation in excess of 10 percent for post-
traumatic osteoarthritis of the left knee is denied.  



____________________________________________
Douglas E. Massey
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


